                                Case 2:19-cv-01417-KJM-AC Document 30 Filed 06/22/20 Page 1 of 5



                       1        Wayne H. Maire, State Bar No. 88850
                                David J. King, State Bar No.: 244587
                       2        MAIRE & DEEDON
                       3        2851 Park Marina Dr., #300
                                Redding, California 96001
                       4        (530) 246-6050 / 246-6060 (fax)
                                wmaire@maire-law.com
                       5        dking@maire-law.com
                       6
                                Attorney(s) for Defendant, RONDA CULP,
                       7        erroneously sued as RHONDA CULP
                       8
                       9
                                                                UNITED STATES DISTRICT COURT
                     10
                                                               EASTERN DISTRICT OF CALIFORNIA
                     11
                     12                                                SACRAMENTO DIVISION

                     13
                     14         INTEGON NATIONAL INSURANCE                                CASE NO.:         2:19-cv-01417-KJM-AC
                     15         COMPANY,

                     16                Plaintiff,                                         STIPULATION AND ORDER TO
                                                                                          CONTINUE JUNE 26, 2020 FOLLOW-UP
                     17         vs.                                                       CONFERENCE
                     18
                                SUSAN TANCRETO; SUSAN HORST;
                     19         ALICE OGDEN; DAWN TAYLOR;
                                PRISCILLA BURWELL;
                     20         BARBARA COGLE; CANDI MUSE;
                     21         CINDY LITTLE; LORI REED;
                                AMBER HAMMONDS;
                     22         TERI CUMMINGS; LARRY PYLE, M.D.;
                                and RHONDA CULP, individually and
                     23         doing business as BELLISSIMA
                     24         SALON AND DAY SPA,

                     25              Defendants.
                                ____________________________________/
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 1
                                STIPULATION AND ORDER TO CONTINUE JUNE 26, 2020 FOLLOW-UP CONFERENCE
                                Case 2:19-cv-01417-KJM-AC Document 30 Filed 06/22/20 Page 2 of 5



                       1                                                        RECITALS
                       2
                       3                1. Whereas all defendants have been served with plaintiff’s complaint and
                       4
                                have either appeared by way of answer or have been voluntarily dismissed; and
                       5
                       6                2. Whereas the parties previously stipulated to a stay in this matter and a
                       7
                                follow-up conference to be heard after February 10, 2020, which was the date of the
                       8
                       9        state civil court status conference; and

                     10                 3. Whereas the parties previously stipulated to a stay in this matter and a
                     11
                                follow-up conference to be heard on June 26, 2020, which was the next available
                     12
                     13         date on the court’s calendar following the state civil court status conference; and
                     14
                                        4. Whereas this Court set the follow-up conference on June 26, 2020; and
                     15
                     16                 5. Whereas the underlying criminal matter has had to be continued due to the

                     17         ongoing pandemic and its previously set date for a preliminary hearing has been
                     18
                                continued to August 25, 2020 and no trial date for the criminal action has yet been
                     19
                     20         set; and
                     21
                                        6. Whereas this is a declaratory relief case and at issue is whether plaintiff, the
                     22
                     23         homeowner’s insurer for defendant Susan Tancreto, has a duty to defend or

                     24         indemnify Ms. Tancreto against bodily injury claims by defendants Susan Horst,
                     25
                                Alice Ogden, Dawn Taylor, Priscilla Burwell, Barbara Cogle, Candi Muse, Cindy
                     26
                     27         Little, Lori Reed, Amber Hammonds, and Teri Cummings in a pending California
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 2
                                STIPULATION AND ORDER TO CONTINUE JUNE 26, 2020 FOLLOW-UP CONFERENCE
                                Case 2:19-cv-01417-KJM-AC Document 30 Filed 06/22/20 Page 3 of 5



                       1        Superior Court state court action, styled Horst v. Pyle et al., case no. 191913 in
                       2
                                Shasta County Superior Court; and
                       3
                       4                7. Whereas the state court issued an order staying the state court action
                       5        because Defendant, Susan Tancreto, is currently a defendant in a pending criminal
                       6
                                case involving the same incidents at issue in the state court action and the court
                       7
                       8        continued the status conference on the matter to June 15, 2020; and
                       9
                                        8. Whereas both the state court civil action and the pending criminal charges
                     10
                     11         in Shasta County Superior Court against Defendant, Susan Tancreto, arise under the
                     12         same set of underlying facts as this Federal action; and
                     13
                                        9. Whereas the state and federal court actions have been stayed to protect
                     14
                     15         Defendant, Susan Tancreto’s, 5th Amendment privilege against self- incrimination;
                     16
                                and
                     17
                     18                 10. Whereas the state court on June 15, 2020 issued an order staying the state
                     19         court civil case to September 21, 2020; and
                     20
                                        11. Whereas there is still a pending criminal case, stay of all proceedings in
                     21
                     22         the state court action, and a stay in this matter until the stay in the state court action is
                     23
                                lifted, as well as a further status conference set in the state civil action for September
                     24
                     25         21, 2020;
                     26         ///
                     27
                                ///
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 3
                                STIPULATION AND ORDER TO CONTINUE JUNE 26, 2020 FOLLOW-UP CONFERENCE
                                Case 2:19-cv-01417-KJM-AC Document 30 Filed 06/22/20 Page 4 of 5



                       1                                                     STIPULATION
                       2
                                        The parties, through their counsel of record, hereby stipulate to a continuance
                       3
                       4        of the June 26, 2020 follow-up conference to September 25, 2020 at 10:00 a.m.,
                       5        which is the next available date on the Court’s calendar following the state civil court
                       6
                                status conference on September 21, 2020.
                       7
                       8        IT IS SO STIPULATED.
                       9
                     10         Dated    June 16, 2020                               PATRICK HOWE LAW, APC

                     11                                                              By: /s/ Patrick M. Howe
                                                                                             Patrick M. Howe
                     12                                                                      Attorney for Plaintiff
                     13                                                                      INTEGON NATIONAL INSURANCE
                                                                                             COMPANY
                     14                                                              [signature authorized on June 16, 2020]
                     15
                     16         Dated: June 16, 2020                                HASLERUD LAW OFFICE

                     17                                                              By: /s/ Gary Haslerud
                                                                                            Gary E. Haslerud
                     18                                                                     Attorneys for Defendants
                     19                                                                     SUSAN HORST, ALICE OGDEN,
                                                                                            DAWN TAYLOR, PRISCILLA
                     20                                                                     BURWELL, BARBARA COGLE,
                                                                                            CANDI MUSE, CINDY LITTLE,
                     21                                                                     LORI REED, AMBER HAMMONDS,
                     22                                                                     and TERI CUMMINGS
                                                                                     [signature authorized on June 16, 2020]
                     23
                     24         Dated: June 16, 2020                                MAIRE & DEEDON
                     25
                                                                                     By: /s/ David J. King
                     26                                                                     David J. King
                                                                                            Attorneys for Defendant
                     27                                                                     RONDA CULP
                     28         [Signature continued on following page]
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 4
                                STIPULATION AND ORDER TO CONTINUE JUNE 26, 2020 FOLLOW-UP CONFERENCE
                                Case 2:19-cv-01417-KJM-AC Document 30 Filed 06/22/20 Page 5 of 5



                       1
                                Dated: June 16, 2020                                SWANSON LAW OFFICE
                       2
                       3                                                             By:    /s/ Mark D. Norcross
                                                                                            Mark D. Norcross
                       4                                                                    Attorney for Defendant
                                                                                            SUSAN TANCRETO
                       5                                                             [signature authorized on June 16, 2020]
                       6
                       7
                                                                                   ORDER
                       8
                       9                The June 26, 2020 follow-up status conference is continued to September 25 at 10:00

                     10         a.m. in Courtroom Three. IT IS FURTHER ORDERED that the parties will notify the court
                     11         when the underlying criminal case is resolved within 7 days.
                     12
                     13                 IT IS SO ORDERED.

                     14         Dated: June 22, 2020.
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 5
                                STIPULATION AND ORDER TO CONTINUE JUNE 26, 2020 FOLLOW-UP CONFERENCE
